Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the communication, filed 11/17/21.
Claims 1-20 are pending.
Response to Amendment/Arguments
Applicant provided a statement of common ownership, indicating that the current application (WESTERN DIGITAL, ED: 06/12/2017) was commonly owned with the Helmick reference (SANDISK, ED: 08/26/2016), at the time of the filing of the current application.  Applicant indicated that Helmick was previously assigned to Sandisk but was later merged (05/12/2016) with Western Digital at the time of filing.  Accordingly, Helmick does not qualify as prior art.  The Examiner will remove Helmick as prior art.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The claims are rejected under a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syu (US20110099323), in view of Yogev et al (US20120095966, “Yogev”).

As to claim 1, 7, 12:
Syu teaches a data storage device (memory device 4; 0012-0014; Fig. 1), comprising: 
a controller (memory controller 8; 0017) configured to write data associated with a write command to one of a random accumulated buffer, a sequential accumulated buffer, or an overlap accumulated buffer based on a classification of the write command (memory controller fetches/receives write commands; 0012-0014; parses/detect command types (random, sequential, system), segregate write data into memory zones (analogous to queues/buffer storage) based on write command type/classification is a random write, sequential write, or system write; 0017, a memory zone/buffer for storing random data; a memory zone/buffer for storing sequential data; and a memory zone/buffer for storing system (correspond to overlap) data; Fig. 2; 0017).
Syu teaches the different accumulate buffers (random, sequential, overlap) as memory storage (organized as zones) for storing the different data types.  Syu does not specifically teach the memory representing the random accumulated buffer, sequential accumulated buffer, and overlap accumulated buffer being within the controller.  
It is well-known in the art to combine components (make integral) into one package to save space and reduce size, reduce timing delays, and increase access speed.  The court has affirmed that combining multiple parts into a single unit, making them integral, would be a matter of obvious engineering choice.  See MPEP 2144.04. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
It is known to integrate the memory and memory controller into a single component.  One example prior art that teaches this idea is Yogev, who teaches integrating data storage device with the memory controller into a single package (0002, 0079).  Yogev integrate components to reduce cost, size, and delay (0002, 0079, 0014, 0015).  Yogev is an analogous prior art, in the field of memory storage system.  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to integrate the memory/buffer of Syu, in the controller, to package to save space and reduce size, reduce timing delays, and increase access speed, as suggested by Yogev.
As to claim 2, 14, 15:
Syu teaches recognizing the write command type (0017, 0012), and inherently teaches the memory controller having a command parser to parses/detect command types (random, sequential, system) because Syu teaches a device to receive commands, segregate write data into memory zones (analogous to queues/buffer storage) based on write command type/classification is a random write, sequential write, or system write (0012-0014, 0017, 0021-0022).
As to claim 3:
Syu teaches the controller further comprises a write command accelerator (microprocessor 12; 0013, 0015). 
As to claim 6, 16:
Syu teaches using command buffers/cache to store write commands (0007, 0013-0014).  The write commands comprises sequential, random (detected command types, comprising of random, sequential, system write commands; 0017, 0012).
As to claim 11, 17:

As to claim 18: 
Syu teaches the cache comprises a random accumulated buffer, a sequential accumulated buffer, and an overlap accumulated buffer (memory region/buffer storing write commands (0007, 0013-0014; write commands comprises sequential, random, system; 0017, 0012).
Claims 4, 8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syu (US20110099323), in view of Yogev et al (US20200294616, “Yogev”) and Sato et al (US20170192889, “Sato”).
As to claim 4, 8, 19:
Syu teaches storing/caching write command data (0019) but does not teach detecting a cache collision of the write command.  It is well-known in the art to detect and treat cache collision to maintain data integrity. One such prior art is Sato, who teaches detecting and treating cache collision (0096-0101).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use Sato’s teaching to detect and treat cache collision, in the invention of Syu and Yogev, to maintain data integrity.
As to claim 10: 
Syu does not specifically teach using a collision table to detect the cache collision.  It is well-known in the art to detect and treat cache collision to maintain data integrity. One such prior art is Sato, who teaches detecting and treating cache collision (0096-0101).  Sato further teaches a collision table is used to detect the cache collision (collision hash index; 0014, 0092, 0096-0099).  It would have been obvious to one of ordinary skills in the art, at the time of the 

Allowable Subject Matter
As to claim 5, 9, 13, 20, the prior art of record does not further suggest the invention of claim 4/8/12/19, wherein the controller detects a cache collision of the write command and classifies the write command as an overlap write command when a cache collision is detected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THAN NGUYEN/Primary Examiner, Art Unit 2138